DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “comprising”, “comprises”. “means” and “said,” should be avoided.

Claim Objections
Claim 29 is objected to because of the following informalities:  This claim depends on itself.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 14-15, 22-31, are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rubbo et al.,  US Patent No. 6055213.
	Regarding claims 1, 14, 30 and 31, Rubbo et al.,  discloses surface wall apparatus with features of the claimed invention including a Circuitry comprising a bias generator module (such as element 259), for receiving a voltage (from battery sources. element 257), to generate a 5bias voltage (element Vref), for biasing a force sensor (see col. 16),  and a control module (element 269), perform to compare a voltage indicative of the supply voltage to a values resident in the memory and to output a control signal to the bias generator module based on the comparison; wherein the bias generator module is configured to control the bias voltage based 10on the control signa )see col. 13, lines 20-29).  
	Regarding claim 7, the control is capable of monitoring all inputs including supply voltage.
	Regarding claim 15, Plurality of  bias voltages can be generated.  
	Regarding claim 22-24,  signal from the strain (force sensor), provided to control module to accommodate for voltage  hysteretic and fluctuation (see, for example, col. 13, lines 20-29). 
	Regarding claim 25, the circuitry is an integrated circuit.
	Regarding claims 26-28, the power supply is a battery, and there is a corresponding sensor.
	Regarding claim 29 (assuming it depends on claim 28), the circuitry can be places on any electronic device, based on the aspect of the intended use.  

Claims 2-6, 8-13, and 16-21, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art, as shown in the List of the References (PTO-892 form), are made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Max H. Noori whose telephone number is (571) 272-2185 and whose E-mail is Max.Noori@USPTO.GOV.  The examiner can normally be reached on Tuesday-Friday from 8:00 AM to 6:00 P.M.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2800.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. The central fax number is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MAX H NOORI/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        Monday, August 01, 2022